
  Netherlands 1814 (rev. 2008)
  
  

  
  Subsequently amended 


CHAPTER 1. Fundamental Rights



Article 1


All persons in the Netherlands shall be treated equally in equal circumstances. Discrimination on the grounds of religion, belief, political opinion, race or sex or on any other grounds whatsoever shall not be permitted.



Article 2




1. Dutch nationality shall be regulated by Act of Parliament.




2. The admission and expulsion of aliens shall be regulated by Act of Parliament.




3. Extradition may take place only pursuant to a treaty. Further regulations concerning extradition shall be laid down by Act of Parliament.




4. Everyone shall have the right to leave the country, except in the cases laid down by Act of Parliament.



Article 3


All Dutch nationals shall be equally eligible for appointment to public service.



Article 4


Every Dutch national shall have an equal right to elect the members of the general representative bodies and to stand for election as a member of those bodies, subject to the limitations and exceptions prescribed by Act of Parliament.



Article 5


Everyone shall have the right to submit petitions in writing to the competent authorities.



Article 6




1. Everyone shall have the right to profess freely his religion or belief, either individually or in community with others, without prejudice to his responsibility under the law.




2. Rules concerning the exercise of this right other than in buildings and enclosed places may be laid down by Act of Parliament for the protection of health, in the interest of traffic and to combat or prevent disorders.



Article 7




1. No one shall require prior permission to publish thoughts or opinions through the press, without prejudice to the responsibility of every person under the law.




2. Rules concerning radio and television shall be laid down by Act of Parliament. There shall be no prior supervision of the content of a radio or television broadcast.




3. No one shall be required to submit thoughts or opinions for prior approval in order to disseminate them by means other than those mentioned in the preceding paragraphs, without prejudice to the responsibility of every person under the law. The holding of performances open to persons younger than sixteen years of age may be regulated by Act of Parliament in order to protect good morals.




4. The preceding paragraphs do not apply to commercial advertising.



Article 8


The right of association shall be recognized. This right may be restricted by Act of Parliament in the interest of public order.



Article 9




1. The right of assembly and demonstration shall be recognized, without prejudice to the responsibility of everyone under the law.




2. Rules to protect health, in the interest of traffic and to combat or prevent disorders may be laid down by Act of Parliament.



Article 10




1. Everyone shall have the right to respect for his privacy, without prejudice to restrictions laid down by or pursuant to Act of Parliament.




2. Rules to protect privacy shall be laid down by Act of Parliament in connection with the recording and dissemination of personal data.




3. Rules concerning the rights of persons to be informed of data recorded concerning them and of the use that is made thereof, and to have such data corrected shall be laid down by Act of Parliament.



Article 11


Everyone shall have the right to inviolability of his person, without prejudice to restrictions laid down by or pursuant to Act of Parliament.



Article 12




1. Entry into a home against the will of the occupant shall be permitted only in the cases laid down by or pursuant to Act of Parliament, by those designated for the purpose by or pursuant to Act of Parliament.




2. Prior identification and notice of purpose shall be required in order to enter a home under the preceding paragraph, subject to the exceptions prescribed by Act of Parliament.




3. A written report of the entry shall be issued to the occupant as soon as possible. If the entry was made in the interests of state security or criminal proceedings, the issue of the report may be postponed under rules to be laid down by Act of Parliament. A report need not be issued in cases, to be determined by Act of Parliament, where such issue would never be in the interests of state security.



Article 13




1. The privacy of correspondence shall not be violated except in the cases laid down by Act of Parliament, by order of the courts.




2. The privacy of the telephone and telegraph shall not be violated except, in the cases laid down by Act of Parliament, by or with the authorization of those designated for the purpose by Act of Parliament.



Article 14




1. Expropriation may take place only in the public interest and on prior assurance of full compensation, in accordance with regulations laid down by or pursuant to Act of Parliament.




2. Prior assurance of full compensation shall not be required if in an emergency immediate expropriation is called for.




3. In the cases laid down by or pursuant to Act of Parliament there shall be a right to full or partial compensation if in the public interest the competent authority destroys property or renders it unusable or restricts the exercise of the owner's rights to it.



Article 15




1. Other than in the cases laid down by or pursuant to Act of Parliament, no one may be deprived of his liberty.




2. Anyone who has been deprived of his liberty other than by order of a court may request a court to order his release. In such a case he shall be heard by the court within a period to be laid down by Act of Parliament. The court shall order his immediate release if it considers the deprivation of liberty to be unlawful.




3. The trial of a person who has been deprived of his liberty pending trial shall take place within a reasonable period.




4. A person who has been lawfully deprived of his liberty may be restricted in the exercise of fundamental rights in so far as the exercise of such rights is not compatible with the deprivation of liberty.



Article 16


No offence shall be punishable unless it was an offence under the law at the time it was committed.



Article 17


No one may be prevented against his will from being heard by the courts to which he is entitled to apply under the law.



Article 18




1. Everyone may be legally represented in legal and administrative proceedings.




2. Rules concerning the granting of legal aid to persons of limited means shall be laid down by Act of Parliament.



Article 19




1. It shall be the concern of the authorities to promote the provision of sufficient employment.




2. Rules concerning the legal status and protection of working persons and concerning codetermination shall be laid down by Act of Parliament.




3. The right of every Dutch national to a free choice of work shall be recognized, without prejudice to the restrictions laid down by or pursuant to Act of Parliament.



Article 20




1. It shall be the concern of the authorities to secure the means of subsistence of the population and to achieve the distribution of wealth.




2. Rules concerning entitlement to social security shall be laid down by Act of Parliament.




3. Dutch nationals resident in the Netherlands who are unable to provide for themselves shall have a right, to be regulated by Act of Parliament, to aid from the authorities.



Article 21


It shall be the concern of the authorities to keep the country habitable and to protect and improve the environment.



Article 22




1. The authorities shall take steps to promote the health of the population.




2. It shall be the concern of the authorities to provide sufficient living accommodation.




3. The authorities shall promote social and cultural development and leisure activities.



Article 23




1. Education shall be the constant concern of the Government.




2. All persons shall be free to provide education, without prejudice to the authorities' right of supervision and, with regard to forms of education designated by law, their right to examine the competence and moral integrity of teachers, to be regulated by Act of Parliament.




3. Education provided by public authorities shall be regulated by Act of Parliament, paying due respect to everyone's religion or belief.




4. The authorities shall ensure that primary education is provided in a sufficient number of public-authority schools in every municipality. Deviations from this provision may be permitted under rules to be established by Act of Parliament on condition that there is opportunity to receive the said form of education, whether in a public-authority school or otherwise.




5. The standards required of schools financed either in part or in full from public funds shall be regulated by Act of Parliament, with due regard, in the case of private schools, to the freedom to provide education according to religious or other belief.




6. The requirements for primary education shall be such that the standards both of private schools fully financed from public funds and of public-authority schools are fully guaranteed. The relevant provisions shall respect in particular the freedom of private schools to choose their teaching aids and to appoint teachers as they see fit.




7. Private primary schools that satisfy the conditions laid down by Act of Parliament shall be financed from public funds according to the same standards as public-authority schools. The conditions under which private secondary education and pre-university education shall receive contributions from public funds shall be laid down by Act of Parliament.




8. The Government shall submit annual reports on the state of education to the States General.



CHAPTER 2. Government



§1. The King



Article 24


The title to the Throne shall be hereditary and shall vest in the legitimate descendants of King William I, Prince of Orange-Nassau.



Article 25


On the death of the King, the title to the Throne shall pass by hereditary succession to the King's legitimate descendants in order of seniority, the same rule governing succession by the issue of descendants who predecease the King. If the King has no descendants, the title to the Throne shall pass in the same way to the legitimate descendants of the King's parent and then of his grandparent who are in the line of succession but are not further removed from the deceased King than the third degree of consanguinity.



Article 26


For the purposes of hereditary succession, the child of a woman pregnant at the moment of the death of the King shall be deemed already born. If it is stillborn it shall be deemed to have never existed.



Article 27


Hereditary succession to the Throne in the event of abdication shall take place according to the rules set out in the above articles. Children born after an abdication and their descendants shall be excluded from the hereditary succession.



Article 28




1. The King shall be deemed to have abdicated if he contracts a marriage without having obtained consent by Act of Parliament.




2. Anyone in line of succession to the Throne who contracts such a marriage shall be excluded from the hereditary succession, together with any children born of the marriage and their issue.




3. The two Houses of the States General (Parliament) shall meet to consider and decide upon a Bill for granting such consent in joint session.



Article 29




1. One or more persons may be excluded from the hereditary succession by Act of Parliament if exceptional circumstances necessitate.




2. The Bill for this purpose shall be presented by or on behalf of the King. The two Houses of the States General shall consider and decide upon the matter in joint session. Such a Bill shall be passed only if at least two-thirds of the votes cast are in favor.



Article 30




1. A successor to the Throne may be appointed by Act of Parliament if it appears that there will otherwise be no successor. The Bill shall be presented by or on behalf of the King, upon which the Houses shall be dissolved. The newly convened Houses shall discuss and decide upon the matter in joint session. Such a Bill shall be passed only if at least two- thirds of the votes cast are in favor.




2. The Houses shall be dissolved if there is no successor on the death or abdication of the King. The newly convened Houses shall meet in joint session within four months of the decease or abdication in order to decide on the appointment of a King. They may appoint a successor only if at least two-thirds of the votes cast are in favor.



Article 31




1. An appointed King may be succeeded only by his legitimate descendants by virtue of hereditary succession.




2. The provisions on hereditary succession and the first paragraph of this article shall apply mutatis mutandis to an appointed successor who has not yet become King.



Article 32


Upon assuming the royal prerogative the King shall be sworn in and inaugurated as soon as possible in the capital city, Amsterdam, at a public and joint session of the two Houses of the States General. The King shall swear or promise allegiance to the Constitution and that he will faithfully discharge his duties. Specific rules shall be laid down by Act of Parliament.



Article 33


The King shall not exercise the royal prerogative before attaining the age of eighteen.



Article 34


Parental responsibility for and guardianship of a King who is a minor, and the supervision thereof, shall be regulated by Act of Parliament. The two Houses of the States General shall meet in joint session to consider and decide upon the matter.



Article 35




1. If the Cabinet (Ministerraad) is of the opinion that the King is unable to exercise the royal prerogative it shall inform the two Houses of the States General accordingly and shall also present to them the recommendation it has requested from the Council of State (Raad van State). The two Houses of the States General shall then meet in joint session.




2. If the two Houses of the States General share this opinion, they shall then resolve that the King is unable to exercise the royal prerogative. This resolution shall be made public on the instructions of the Speaker presiding over the joint session and shall enter into force immediately.




3. As soon as the King regains the ability to exercise the royal prerogative, notice of the fact shall be given in an Act of Parliament. The two Houses of the States General shall consider and decide upon the matter in joint session. The King shall resume the exercise of the royal prerogative as soon as the Act has been made public.




4. If it has been resolved that the King is unable to exercise the royal prerogative, guardianship over his person shall, if necessary, be regulated by Act of Parliament. The two Houses of the States General shall consider and decide upon the matter in joint session.



Article 36


The King may temporarily relinquish the exercise of the royal prerogative and resume the exercise thereof pursuant to Act of Parliament. The relevant Bill shall be presented by or on behalf of the King. The two Houses of the States General shall consider and decide upon the matter in joint session.



Article 37




1. The royal prerogative shall be exercised by a Regent:







a.
until the King has attained the age of eighteen;






b.
if the title to the Throne may vest in an unborn child;






c.
if it has been resolved that the King is unable to exercise the royal prerogative;






d.
if the King has temporarily relinquished the exercise of the royal prerogative;






e.
in the absence of a successor following the death or abdication of the King.






2. The Regent shall be appointed by Act of Parliament. The two Houses of the States General shall consider and decide upon the matter in joint session.




3. In the cases specified in paragraph I (c) and (d) above, the descendant of the King who is the heir presumptive shall become Regent by right if he has attained the age of eighteen.




4. The Regent shall swear or promise allegiance to the Constitution and that he will faithfully discharge his duties before the two Houses of Parliament meeting in joint session. Rules regarding the office of Regent shall be made by Act of Parliament, which may contain provisions for succession and replacement. The two Houses of the States General shall consider and decide upon the matter in joint session.




5. Articles 35 and 36 shall apply mutatis mutandis to the Regent.



Article 38


The royal prerogative shall be exercised by the Council of State until such time as alternative provision is made for the exercise of such power.



Article 39


Membership of the Royal House shall be regulated by Act of Parliament.



Article 40




1. The King shall receive annual payments from the State according to rules to be laid down by Act of Parliament. The Act shall also specify which other members of the Royal House shall receive payments from the State and shall regulate the payments themselves.




2. The payments received by them from the State, together with such assets as are of assistance to them in the exercise of their duties, shall be exempt from personal taxation. In addition anything received by the King or his heir presumptive from a member of the Royal House by inheritance or as a gift shall be exempt from inheritance tax, transfer tax or gifts tax. Additional exemption from taxation may be granted by Act of Parliament.




3. Bills containing legislation as referred to in the previous paragraphs may be passed by the States General only if at least two-thirds of the votes cast are in favor.



Article 41


The King shall organize his Household, taking due account of the public interest.



§2. The King and the Ministers



Article 42




1. The Government shall comprise the King and the Ministers.




2. The Ministers, and not the King, shall be responsible for acts of government.



Article 43


The Prime Minister and the other Ministers shall be appointed and dismissed by Royal Decree.



Article 44




1. Ministries shall be established by Royal Decree. They shall be headed by a Minister.




2. Non-departmental Ministers may also be appointed.



Article 45




1. The Ministers shall together constitute the Cabinet.




2. The Prime Minister shall chair the Cabinet.




3. The Cabinet shall consider and decide upon overall government policy and shall promote the coherence thereof.



Article 46




1. State Secretaries may be appointed and dismissed by Royal Decree.




2. A State Secretary shall act with ministerial authority in place of the Minister in cases in which the Minister considers it necessary; the State Secretary shall observe the Minister's instructions in such cases. Responsibility shall rest with the State Secretary without prejudice to the responsibility of the Minister.



Article 47


All Acts of Parliament and Royal Decrees shall be signed by the King and by one or more Ministers or State Secretaries.



Article 48


The Royal Decree appointing the Prime Minister shall be countersigned by the latter. Royal Decrees appointing or dismissing Ministers and State Secretaries shall be countersigned by the Prime Minister.



Article 49


Upon accepting office Ministers and State Secretaries shall swear an oath or make an affirmation and promise in the presence of the King, in the manner prescribed by Act of Parliament, that they have not done anything which may legally debar them from holding office, and shall also swear or promise allegiance to the Constitution and that they will faithfully discharge their duties.



CHAPTER 3. The States General



§1. Organization and Composition



Article 50


The States General shall represent the entire people of the Netherlands.



Article 51




1. The States General shall consist of a Lower House (Tweede Kamer) and an Upper House (Eerste Kamer).




2. The Lower House shall consist of one hundred and fifty members.




3. The Upper House shall consist of seventy-five members.




4. The two Houses shall be deemed a single entity when they meet in joint session.



Article 52




1. The duration of both Houses shall be four years.




2. The duration of the Upper House shall be amended accordingly if the duration of the provincial councils (provinciale staten) is altered by Act of Parliament to a term other than four years.



Article 53




1. The members of both Houses shall be elected by proportional representation within the limits to be laid down by Act of Parliament.




2. Elections shall be by secret ballot.



Article 54




1. The members of the Lower House shall be elected directly by Dutch nationals who have attained the age of eighteen, with the exception of any Dutch nationals who may be excluded by Act of Parliament by virtue of the fact that they are not resident in the Netherlands.




2. Anyone who has committed an offence designated by Act of Parliament and has been sentenced as a result by a final and conclusive judgment of a court of law to a custodial sentence of not less than one year and simultaneously disqualified from voting shall not be entitled to vote.



Article 55


The members of the Upper House shall be chosen by the members of the provincial councils. The election shall take place not more than three months after the election of the members of the provincial councils except in the event of the dissolution of the House.



Article 56


To be eligible for membership of the States General, a person must be a Dutch national, must have attained the age of eighteen years and must not have been disqualified from voting.



Article 57




1. No one may be a member of both Houses.




2. A member of the States General may not be a Minister, State Secretary, member of the Council of State, member of the Court of Audit (Algemene Rekenkamer), National Ombudsman or Deputy Ombudsman, member of the Supreme Court, or Procurator General or Advocate General at the Supreme Court.




3. Notwithstanding the above, a Minister or State Secretary who has offered to tender his resignation may combine the said office with membership of the States General until such time as a decision is taken on such resignation.




4. Other public functions which may not be held simultaneously by a person who is a member of the States General or of one of the Houses may be designated by Act of Parliament.



Article 57a


The temporary replacement of a member of the States General during pregnancy and maternity leave or during illness shall be regulated by Act of Parliament.



Article 58


Each House shall examine the credentials of its newly appointed members and shall decide with due reference to rules to be established by Act of Parliament any disputes arising in connection with the credentials or the election.



Article 59


All other matters pertaining to the right to vote and to elections shall be regulated by Act of Parliament.



Article 60


Upon accepting office members of the Houses shall swear an oath or make an affirmation and promise before the House in the manner prescribed by Act of Parliament that they have not done anything which may legally debar them from holding office, and shall also swear or promise allegiance to the Constitution and that they will faithfully discharge their duties.



Article 61




1. Each House shall appoint a Speaker from among its members.




2. Each House shall appoint a Clerk who, like the other officials of the two Houses, may not be a member of the States General.



Article 62


The Speaker of the Upper House shall preside when the two Houses meet in joint session.



Article 63


Financial remuneration for members and former members of the States General and their dependants shall be regulated by Act of Parliament. The Houses may pass a Bill on the matter only if at least two-thirds of the votes cast are in favor.



Article 64




1. Each of the Houses may be dissolved by Royal Decree.




2. A decree for dissolution shall also require new elections to be held for the House which has been dissolved and the newly elected House to meet within three months.




3. The dissolution shall take effect on the day on which the newly elected House meets.




4. The duration of a Lower House that meets following a dissolution shall be determined by Act of Parliament; the term may not exceed five years. The duration of an Upper House that meets following a dissolution shall end at the time at which the duration of the dissolved House would have ended.



§2. Procedure



Article 65


A statement of the policy to be pursued by the Government shall be given by or on behalf of the King before a joint session of the two Houses of the States General that shall be held every year on the third Tuesday in September or on such earlier date as may be prescribed by Act of Parliament.



Article 66




1. The sittings of the States General shall be held in public.




2. The sittings shall be held in camera if one tenth of the members present so require or if the Speaker considers it necessary.




3. The House, or the two Houses meeting in joint session, shall then decide whether the deliberations are to continue and the decisions to be taken in camera.



Article 67




1. The two Houses may deliberate or take decisions, either separately or in joint session, only if more than half of the members are present.




2. Decisions shall be taken by majority.




3. The members shall not be bound by a mandate or instructions when casting their votes.




4. Voting on items of business not relating to individuals shall be oral and by roll call if requested by one member.



Article 68


Ministers and State Secretaries shall provide, orally or in writing, the Houses either separately or in joint session with any information requested by one or more members, provided that the provision of such information does not conflict with the interests of the State.



Article 69




1. Ministers and State Secretaries shall have the right to attend sittings of the States General and may take part in the deliberations.




2. They may be invited to be present at sittings of the Houses of the States General meeting either separately or in joint session.




3. They may be assisted at the sittings by persons nominated by them.



Article 70


The two Houses shall jointly and separately have the right of inquiry (enquête) to be regulated by Act of Parliament.



Article 71


Members of the States General, Ministers, State Secretaries and other persons taking part in deliberations may not be prosecuted or otherwise held liable in law for anything they say during the sittings of the States General or of its committees or for anything they submit to them in writing.



Article 72


Each House of the States General and the two Houses in joint session shall draw up rules of procedure.



CHAPTER 4. Council of State, Court of Audit, National Ombudsman and Permanent Advisory Bodies



Article 73




1. The Council of State or a division of the Council shall be consulted on Bills and draft orders in council as well as proposals for the approval of treaties by the States General. Such consultation may be dispensed with in cases to be laid down by Act of Parliament.




2. The Council or a division of the Council shall be responsible for investigating administrative disputes where the decision has to be given by Royal Decree, and for advising on the ruling to be given in the said dispute.




3. The Council or a division of the Council may be required by Act of Parliament to give decisions in administrative disputes.



Article 74




1. The King shall be President of the Council of State. The heir presumptive shall be legally entitled to have a seat on the Council on attaining the age of eighteen. Other members of the Royal House may be granted a seat on the Council by or in accordance with an Act of Parliament.




2. The members of the Council shall be appointed for life by Royal Decree.




3. They shall cease to be members of the Council on resignation or on attaining an age to be determined by Act of Parliament.




4. They may be suspended or dismissed from membership by the Council in instances specified by Act of Parliament.




5. Their legal status shall in other respects be regulated by Act of Parliament.



Article 75




1. The organization, composition and powers of the Council of State shall be regulated by Act of Parliament.




2. Additional duties may be assigned to the Council or a division of the Council by Act of Parliament.



Article 76


The Court of Audit (Algemene Rekenkamer) shall be responsible for examining the State's revenues and expenditures.



Article 77




1. The members of the Court of Audit shall be appointed for life by Royal Decree from a list of three persons per vacancy drawn up by the Lower House of the States General.




2. They shall cease to be members on resignation or on attaining an age to be determined by Act of Parliament.




3. They may be suspended or dismissed from membership by the Supreme Court in cases to be laid down by Act of Parliament.




4. Their legal status shall in other respects be regulated by Act of Parliament.



Article 78




1. The organization, composition and powers of the Court of Audit shall be regulated by Act of Parliament.




2. Additional duties may be assigned to the Court of Audit by Act of Parliament.



Article 78a




1. The National Ombudsman shall investigate, on request or of his own accord, actions taken by administrative authorities of the State and other administrative authorities designated by or pursuant to Act of Parliament.




2. The National Ombudsman and a Deputy Ombudsman shall be appointed by the Lower House of the States General for a period to be determined by Act of Parliament. They may resign or retire on attaining an age to be determined by Act of Parliament. They may be suspended or dismissed by the Lower House of the States General in instances specified by Act of Parliament. Their legal status shall in other respects be regulated by Act of Parliament.




3. The powers and methods of the National Ombudsman shall be regulated by Act of Parliament.




4. Additional duties may be assigned to the National Ombudsman by or pursuant to Act of Parliament.



Article 79




1. Permanent bodies to advise on matters relating to legislation and administration of the State shall be established by or pursuant to Act of Parliament.




2. The organization, composition and powers of such bodies shall be regulated by Act of Parliament.




3. Duties in addition to advisory ones may be assigned to such bodies by or pursuant to Act of Parliament.



Article 80




1. The recommendations made by the bodies referred to in the present chapter shall be made public according to rules to be laid down by Act of Parliament.




2. Other than in cases to be laid down by Act of Parliament, recommendations made in respect of Bills presented by or on behalf of the King shall be submitted to the States General.



CHAPTER 5. Legislation and Administration



§1. Acts of Parliament and Other Regulations



Article 81


Acts of Parliament shall be enacted jointly by the Government and the States General.



Article 82




1. Bills may be presented by or on behalf of the King or by the Lower House of the States General.




2. Bills which require consideration by a joint session of the States General may be presented by or on behalf of the King or by a joint session of the States General insofar as this is consistent with the relevant articles of Chapter 2.




3. Bills to be presented by the Lower House or by a joint session of the States General shall be introduced in the House or the joint session as the case may be by one or more members.



Article 83


Bills presented by or on behalf of the King shall be sent to the Lower House or to the joint session if consideration by a joint session of the States General is required.



Article 84




1. A Bill presented by or on behalf of the King that has not yet been passed by the Lower House or by a joint session of the States General may be amended by the House or the joint session as the case may be on the proposal of one or more members or by the Government.




2. Any Bill being presented by the Lower House or a joint session of the States General that has not yet been passed may be amended by the House or joint session as the case may be on the proposal of one or more members or by the member or members introducing the Bill.



Article 85


As soon as the Lower House passes a Bill or resolves to present a Bill, it shall send it to the Upper House which shall consider the Bill as sent to it by the Lower House. The Lower House may instruct one or more of its members to defend a Bill presented by it in the Upper House.



Article 86




1. A Bill may be withdrawn by or on behalf of the proposer until such time as it is passed by the States General.




2. A Bill which is to be presented by the Lower House or by a joint session of the States General may be withdrawn by the member or members introducing it until such time as it is passed.



Article 87




1. A Bill shall become an Act of Parliament once it has been passed by the States General and ratified by the King.




2. The King and the States General shall inform each other of their decision on any Bill.



Article 88


The publication and entry into force of Acts of Parliament shall be regulated by Act of Parliament. They shall not enter into force before they have been published.



Article 89




1. Orders in council shall be established by Royal Decree.




2. Any regulations to which penalties are attached shall be embodied in such orders only in accordance with an Act of Parliament. The penalties to be imposed shall be determined by Act of Parliament.




3. Publication and entry into force of orders in council shall be regulated by Act of Parliament. They shall not enter into force before they have been published.




4. The second and third paragraphs shall apply mutatis mutandis to other generally binding regulations established by the State.



§2. Miscellaneous Provisions



Article 90


The Government shall promote the development of the international legal order.



Article 91




1. The Kingdom shall not be bound by treaties, nor shall such treaties be denounced without the prior approval of the States General. The cases in which approval is not required shall be specified by Act of Parliament.




2. The manner in which approval shall be granted shall be laid down by Act of Parliament, which may provide for the possibility of tacit approval.




3. Any provisions of a treaty that conflict with the Constitution or which lead to conflicts with it may be approved by the Houses of the States General only if at least two-thirds of the votes cast are in favor.



Article 92


Legislative, executive and judicial powers may be conferred on international institutions by or pursuant to a treaty, subject, where necessary, to the provisions of Article 91 paragraph 3.



Article 93


Provisions of treaties and of resolutions by international institutions which may be binding on all persons by virtue of their contents shall become binding after they have been published.



Article 94


Statutory regulations in force within the Kingdom shall not be applicable if such application is in conflict with provisions of treaties that are binding on all persons or of resolutions by international institutions.



Article 95


Rules regarding the publication of treaties and decisions by international institutions shall be laid down by Act of Parliament.



Article 96




1. A declaration that the Kingdom is in a state of war shall not be made without the prior approval of the States General.




2. Such approval shall not be required in cases where consultation with Parliament proves to be impossible as a consequence of the actual existence of a state of war.




3. The two Houses of the States General shall consider and decide upon the matter in joint session.




4. The provisions of the first and third paragraphs shall apply mutatis mutandis to a declaration that a state of war has ceased.



Article 97




1. There shall be armed forces for the defense and protection of the interests of the Kingdom, and in order to maintain and promote the international legal order.




2. The Government shall have supreme authority over the armed forces.



Article 98




1. The armed forces shall consist of volunteers and may also include conscripts.




2. Compulsory military service and the power to defer the call-up to active service shall be regulated by Act of Parliament.



Article 99


Exemption from military service because of serious conscientious objections shall be regulated by Act of Parliament.



Article 99a


Duties may be assigned for the purpose of civil defense in accordance with rules laid down by Act of Parliament.



Article 100




1. The Government shall inform the States General in advance if the armed forces are to be deployed or made available to maintain or promote the international legal order. This shall include the provision of humanitarian aid in the event of armed conflict.




2. The provisions of paragraph 1 shall not apply if compelling reasons exist to prevent the provision of information in advance. In this event, information shall be supplied as soon as possible.



Article 101


(Lapsed in accordance with Kingdom Act of 10 July 1995, Bulletin of Acts and Decrees, 401)



Article 102


(Lapsed in accordance with Kingdom Act of 22 June 2000, Bulletin of Acts and Decrees, 294)



Article 103




1. The cases in which a state of emergency, as defined by Act of Parliament, may be declared by Royal Decree in order to maintain internal or external security shall be specified by Act of Parliament. The consequences of such a declaration shall be governed by Act of Parliament.




2. Such a declaration may depart from the provisions of the Constitution relating to the powers of the executive bodies of the provinces, municipalities and water boards (waterschappen), the basic rights laid down in Article 6, insofar as the exercise of the right contained in this Article other than in buildings and enclosed places is concerned, Articles 7, 8, 9 and 12 paragraphs 2 and 3, Article 13 and Article 113 paragraphs I and 3.




3. Immediately after the declaration of a state of emergency and whenever it considers it necessary, until such time as the state of emergency is terminated by Royal Decree, the States General shall decide the duration of the state of emergency. The two Houses of the States General shall consider and decide upon the matter in joint session.



Article 104


Taxes imposed by the State shall be levied pursuant to Act of Parliament. Other levies imposed by the State shall be regulated by Act of Parliament.



Article 105




1. The estimates of the State's revenues and expenditures shall be laid down by Act of Parliament.




2. Bills containing general estimates shall be presented by or on behalf of the King every year on the date specified in Article 65.




3. A statement of the State's revenues and expenditures shall be presented to the States General in accordance with the provisions of the relevant Act of Parliament. The balance sheet approved by the Court of Audit shall be presented to the States General.




4. Rules relating to the management of the State's finances shall be prescribed by Act of Parliament.



Article 106


The monetary system shall be regulated by Act of Parliament.



Article 107




1. Civil law, criminal law and civil and criminal procedure shall be regulated by Act of Parliament in general legal codes without prejudice to the power to regulate certain matters in separate Acts of Parliament.




2. The general rules of administrative law shall be laid down by Act of Parliament.



Article 108


(Lapsed in accordance with Kingdom Act of 25 February 1999, Bulletin of Acts and Decrees, 133)



Article 109


The legal status of public servants shall be regulated by Act of Parliament. Rules regarding employment protection and codetermination for public servants shall also be laid down by Act of Parliament.



Article 110


In the exercise of their duties government bodies shall observe the right of public access to information in accordance with rules to be prescribed by Act of Parliament.



Article 111


Honors shall be established by Act of Parliament.



CHAPTER 6. The Administration of Justice



Article 112




1. The adjudication of disputes involving rights under civil law and debts shall be the responsibility of the judiciary.




2. Responsibility for the adjudication of disputes which do not arise from matters of civil law may be granted by Act of Parliament either to the judiciary or to courts that do not form part of the judiciary. The method of dealing with such cases and the consequences of decisions shall be regulated by Act of Parliament.



Article 113




1. The trial of offences shall also be the responsibility of the judiciary.




2. Disciplinary proceedings established by government bodies shall be regulated by Act of Parliament.




3. A sentence entailing deprivation of liberty may be imposed only by the judiciary.




4. Different rules may be established by Act of Parliament for the trial of cases outside the Netherlands and for martial law.



Article 114


Capital punishment may not be imposed.



Article 115


Appeal to a higher administrative authority shall be admissible in the case of the disputes referred to in Article 112, paragraph 2.



Article 116




1. The courts which form part of the judiciary shall be specified by Act of Parliament.




2. The organization, composition and powers of the judiciary shall be regulated by Act of Parliament.




3. In cases provided for by Act of Parliament, persons who are not members of the judiciary may take part with members of the judiciary in the administration of justice.




4. The supervision by members of the judiciary responsible for the administration of justice of the manner in which such members and the persons referred to in the previous paragraph fulfill their duties shall be regulated by Act of Parliament.



Article 117




1. Members of the judiciary responsible for the administration of justice and the Procurator General at the Supreme Court shall be appointed for life by Royal Decree.




2. Such persons shall cease to hold office on resignation or on attaining an age to be determined by Act of Parliament.




3. In cases laid down by Act of Parliament such persons may be suspended or dismissed by a court that is part of the judiciary and designated by Act of Parliament.




4. Their legal status shall in other respects be regulated by Act of Parliament.



Article 118




1. The members of the Supreme Court of the Netherlands shall be appointed from a list of three persons drawn up by the Lower House of the States General.




2. In the cases and within the limits laid down by Act of Parliament, the Supreme Court shall be responsible for annulling court judgments which infringe the law (cassation).




3. Additional duties may be assigned to the Supreme Court by Act of Parliament.



Article 119


Present and former members of the States General, Ministers and State Secretaries shall be tried by the Supreme Court for offences committed while in office. Proceedings shall be instituted by Royal Decree or by a resolution of the Lower House.



Article 120


The constitutionality of Acts of Parliament and treaties shall not be reviewed by the courts.



Article 121


Except in cases laid down by Act of Parliament, trials shall be held in public and judgments shall specify the grounds on which they are based. Judgments shall be pronounced in public.



Article 122




1. Pardons shall be granted by Royal Decree upon the recommendation of a court designated by Act of Parliament and with due regard to regulations to be laid down by or pursuant to Act of Parliament.




2. Amnesty shall be granted by or pursuant to Act of Parliament.



CHAPTER 7. Provinces, Municipalities, Water Boards and Other Public Bodies



Article 123




1. Provinces and municipalities may be dissolved and new ones established by Act of Parliament.




2. Revisions to provincial and municipal boundaries shall be regulated by Act of Parliament.



Article 124




1. The powers of provinces and municipalities to regulate and administer their own internal affairs shall be delegated to their administrative organs.




2. Provincial and municipal administrative organs may be required by or pursuant to Act of Parliament to provide regulation and administration.



Article 125




1. The provinces and municipalities shall be headed by provincial and municipal councils respectively. Their meetings shall be public except in cases provided for by Act of Parliament.




2. In addition, the administration of a province shall consist of the provincial executive and the King's Commissioner (Commissaris van de Koning); the administration of a municipality shall consist of the municipal executive (College van Burgemeester en Wethouders) and the mayor.



Article 126


The King's Commissioner may be charged by Act of Parliament with the execution of official instructions to be given by the Government.



Article 127


Provincial and municipal ordinances shall be enacted by the provincial or municipal councils respectively, except in cases specified by Act of Parliament or by them pursuant to an Act of Parliament.



Article 128


Except in cases laid down in Article 123, the powers referred to in Article 124, paragraph I may be assigned to bodies other than those specified in Article 125 only by the provincial or municipal councils respectively.



Article 129




1. The members of provincial and municipal councils shall be directly elected by Dutch nationals resident in the province or municipality as the case may be who satisfy the requirements laid down for elections to the Lower House of the States General. The same conditions apply to membership.




2. The members shall be elected by proportional representation within the boundaries to be laid down by Act of Parliament.




3. Articles 53, paragraph 2, and 59 shall apply. Article 57a shall apply mutatis mutandis.




4. The duration of provincial and municipal councils shall be four years unless otherwise provided for by Act of Parliament.




5. The positions which may not be held simultaneously with membership shall be specified by Act of Parliament. The Act may also provide that obstacles to membership will arise from family ties or marriage and that the commission of certain acts designated by Act of Parliament may result in loss of membership.




6. The members shall not be bound by a mandate or instructions when casting their votes.



Article 130


The right to elect members of a municipal council and the right to be a member of a municipal council may be granted by Act of Parliament to residents who are not Dutch nationals provided they fulfill at least the requirements applicable to residents who are Dutch nationals.



Article 131


The King's Commissioners and the mayors shall be appointed by Royal Decree.



Article 132




1. Both the organization of provinces and municipalities and the composition and powers of their administrative organs shall be regulated by Act of Parliament.




2. Supervision of the administrative organs shall be regulated by Act of Parliament.




3. Decisions by the administrative organs shall be subject to prior supervision only in cases specified by or pursuant to Act of Parliament.




4. Decisions by the administrative organs may be quashed only by Royal Decree and on the grounds that they conflict with the law or the public interest.




5. Provisions in the event of non-compliance in matters of regulation and administration required under Article 124, paragraph 2, shall be regulated by Act of Parliament. Provisions may be made by Act of Parliament notwithstanding Articles 125 and 127 in cases of gross neglect of duty by the administrative organs of a province or municipality.




6. The taxes which may be levied by the administrative organs of provinces and municipalities and their financial relationships with the central government shall be regulated by Act of Parliament.



Article 133




1. Insofar as it is not otherwise provided by or pursuant to Act of Parliament, the establishment or dissolution of water boards (waterschappen), the regulation of their duties and organization together with the composition of their administrative organs shall be effected by provincial ordinance according to rules laid down by Act of Parliament.




2. The legislative and other powers of the administrative organs of water boards and public access to their meetings shall be regulated by Act of Parliament.




3. Supervision of these administrative organs by provincial and other bodies shall be regulated by Act of Parliament. Decisions by the administrative organs may be quashed only if they conflict with the law or the public interest.



Article 134




1. Public bodies for the professions and trades and other public bodies may be established and dissolved by or pursuant to Act of Parliament.




2. The duties and organization of such bodies, the composition and powers of their administrative organs and public access to their meetings shall be regulated by Act of Parliament. Legislative powers may be granted to their administrative organs by or pursuant to Act of Parliament.




3. Supervision of the administrative organs shall be regulated by Act of Parliament. Decisions by the administrative organs may be quashed only if they are in conflict with the law or the public interest.



Article 135


Rules pertaining to matters in which two or more public bodies are involved shall be laid down by Act of Parliament. These may provide for the establishment of a new public body, in which case Article 134, paragraphs 2 and 3, shall apply.



Article 136


Disputes between public bodies shall be settled by Royal Decree unless they fall within the competence of the judiciary or decisions are referred to other bodies by Act of Parliament.



CHAPTER 8. Revision of the Constitution



Article 137




1. An Act of Parliament shall be passed stating that an amendment to the Constitution in the form proposed shall be considered.




2. The Lower House may divide a Bill presented for this purpose into a number of separate Bills, either upon a proposal presented by or on behalf of the King or otherwise.




3. The Lower House shall be dissolved after the Bill referred to in the first paragraph has been published.




4. After the new Lower House has assembled, the two Houses of the States General shall consider, at second reading, the Bill referred to in the first paragraph. The Bill shall be passed only if at least two thirds of the votes cast are in favor.




5. The Lower House may divide a Bill for the amendment of the Constitution into a number of separate Bills, either upon a proposal presented by or on behalf of the King or otherwise, if at least two-thirds of the votes cast are in favor.



Article 138




1. Before Bills to amend the Constitution which have been given a second reading have been ratified by the King, provisions may be introduced by Act of Parliament whereby:







a.
the proposals adopted and the unamended provisions of the Constitution are adjusted to each other as required;






b.
the division into chapters, sections and articles and the headings and numbering thereof are modified.






2. A Bill containing provisions as referred to under paragraph l(a) shall be passed by the two Houses only if at least two-thirds of the votes cast are in favor.



Article 139


Amendments to the Constitution passed by the States General and ratified by the King shall enter into force immediately after they have been published.



Article 140


Existing Acts of Parliament and other regulations and decrees which are in conflict with an amendment to the Constitution shall remain in force until provisions are made in accordance with the Constitution.



Article 141


The text of the revised Constitution shall be published by Royal Decree in which the chapters, sections and articles may be renumbered and references to them altered accordingly.



Article 142


The Constitution may be brought into line with the Charter for the Kingdom of the Netherlands by Act of Parliament. Articles 139, 140 and 141 shall apply mutatis mutandis.



Additional Articles



Article I


Articles 57a and 129, paragraph 3, second sentence, shall enter into force only after four years or on such earlier date as may be prescribed by or pursuant to Act of Parliament.



Article II


The amendment to article 54, paragraph 2 shall enter into force only after five years or on such earlier date as may be prescribed by or pursuant to Act of Parliament. This period may be extended for up to five years by Act of Parliament.



Articles III-VIII


(Lapsed in accordance with Kingdom Act of 10 July 1995, Bulletin of Acts and Decrees, 404)



Article IX


'Article 16 shall not apply to offences made punishable by the Wartime Offences Decree (Besluit Buitengewoon Strafrecht).



Article X


(Lapsed in accordance with Kingdom Act of 10 July 1995, Bulletin of Acts and Decrees, 404)



Article XI


(Lapsed in accordance with Kingdom Act of 6 October 1999, Bulletin of Acts and Decrees, 454)



Articles XII-XVI


(Lapsed in accordance with Kingdom Act of 10 July 1995, Bulletin of Acts and Decrees, 404)



Article XVII


(Lapsed in accordance with Kingdom Act of 25 February 1999, Bulletin of Acts and Decrees, 135)



Article XVIII


(Lapsed in accordance with Kingdom Act of 10 July 1995, Bulletin of Acts and Decrees, 404)



Article XIX


The wording of the proclamation of Acts of Parliament as laid down in Article 81 of the 1972 version of the Constitution, the wording of messages accompanying Bills sent from one House to the other or to the King and of the King's message to the States General containing his decision on the Bill, as laid down in Articles 123, 124, 127, 128 and 130 of the 1972 version of the Constitution, shall remain in force until such time as other arrangements are made.



Article XX


(Lapsed in accordance with Kingdom Act of 10 July 1995, Bulletin of Acts and Decrees, 402)



Article XXI


(Lapsed in accordance with Kingdom Act of 6 October 1999, Bulletin of Acts and Decrees, 454)



Articles XXII-XXIII


(Lapsed in accordance with Kingdom Act of 10 July 1995, Bulletin of Acts and Decrees, 404)



Articles XXIV-XXV


(Lapsed in accordance with Kingdom Act of 25 February 1999, Bulletin of Acts and Decrees, 135)



Articles XXVI-XXIX


(Lapsed in accordance with Kingdom Act of 10 July 1995, Bulletin of Acts and Decrees, 404)



Article XXX


(Lapsed in accordance with Kingdom Act of 6 October 1999, Bulletin of Acts and Decrees, 454)



Articles of the 1972 and 1983 text of the Constitution which are to remain in force for the time being



Article 54, paragraph 2


The following persons shall not be entitled to vote:


a. anyone who has committed an offence designated by Act of Parliament and has been sentenced as a result by a final and conclusive judgment of a court of law to a custodial sentence of not less than one year and simultaneously disqualified from voting;


b. anyone who has been deemed legally incompetent by a final and conclusive judgment of a court because of mental disorder.



Article 81


The form of promulgating laws shall be as follows:


"We" etc. "King of the Netherlands," etc.


"Greetings to all those who shall see or hear these presents! be it known:


"Whereas we have considered that" etc.


(The reasons of the law.)


"Thus it is that We, having heard the Council of State, and in consultation with the States General, have approved and decreed, as we hereby approve and decree" etc.


(The contents of the law.)


"Given", etc.


In the event that a Queen reigns or royal authority is exercised by a regent or by the Council of State, the necessary modification shall be made in this form.



Article 130


The King shall notify the States General as soon as possible whether he approves or disapproves a Bill which has been passed by it. Such notification shall take place by means of one of the following forms:


"The King assents to the Bill." or:


"The King is considering the Bill."

